DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 08 December 2021 is acknowledged.
5, 8, 9, 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 December 2021.
Claim Objections
Claims 1, 3, 6 and 7 are objected to because of the following informalities:  
- Claim 1, line 5, “its width” should read --a width of said plurality of first metal sections--
- Claim 3, line 3, “to said first metal section” should read --to a respective one of said first metal sections--
- Claim 3, line 3, it appears “it” should read --the respect first metal section--
- Claim 6, lines 1-2, “said vertical upright” should read --each vertical upright--
- Claim 7, line 4, “its width” should refer to the proper structure in the claim (e.g.; a width of the longitudinal and tubular metal section)
- Claim 10, line 3, “its width” should refer to the proper structure in the claim (e.g.; a width of the metal section)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
In regards to claim 3, the terms “second angular bracket”, “third teeth”, and “third interlocking plane” are indefinite because claim 1 does not recite a first angular bracket, second teeth, nor a second interlocking plane.  Therefore, it is unclear how many of each term is intended to be claimed.  It appears claim 3 should be dependent upon claim 2.  Appropriate correction is required.
In regards to claim 4, the term “third clamping elements” in line 6 is indefinite because claim 1 does not recite second clamping elements.  Therefore, it is unclear how many clamping elements are intended to be claimed.  Appropriate correction is required.
In regards to claim 7, the term “at least a third longitudinal and tubular metal section” in line 3 is indefinite because claim 1 nor claim 6 recite a first or second longitudinal and tubular metal section.  Therefore, it is unclear how may longitudinal and tubular metal sections are intended to be claimed.  Appropriate correction is required.
In regards to claim 10, the terms “at least a fourth metal section” and “a plurality of fifth clamping elements” are indefinite because claim 1 does not recite second and third metal sections, nor second, third and fourth clamping elements.  Therefore, it is unclear how many metal sections and clamping elements are intended to be claimed.  Appropriate correction is required.
In regards to claim 11, the term “sixth clamping elements” is indefinite because claim 1 does not recite second, third, fourth, and fifth clamping elements.  Therefore, it is unclear how many clamping elements are intended to be claimed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briosi (US Pat. No. 6,216,415 B1).
In regards to claim 1, Briosi teaches a modular structure for shelving, wherein said modular structure comprises: a plurality of vertical uprights (6) comprising at least one pair of first teeth (5) arranged one on top of the other to define a first interlocking plane; a plurality of first metal sections (1) provided with a cross section, higher than its width, of substantially tubular and parallelepiped shape, and with two ending parts (3) provided with corners and with one pair of first clamping elements (4), arranged protruding in proximity of said corners and superimposed on one another; said first clamping elements being spaced apart from one another to be coupled from top to bottom and in block configuration to any pair of said first teeth along said first interlocking plane, each said first clamping element comprising a loop defining a passage slot and each of said ending parts of said first metal sections being substantially flat (e.g.; see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Briosi (US Pat. No. 6,216,415 B1).
In regards to claim 6, Briosi teaches said vertical upright (6) comprises a vertical section provided with at least one pair of first vertical faces and with at least one pair of second vertical faces 
Briosi does not particularly state the vertical section is metal.  However, Briosi’s shelving uses metal tubular sections (Col 1, Lines 7-9), and the vertical uprights (6) are complementary (Col 2, Lines 29-34).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the complementary uprights with metal vertical sections.  The motivation would have been for the purpose of using like materials to prevent deformation of the upright.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Briosi (US Pat. No. 6,216,415 B1) in view of Asano et al. (US Pat. No. 5,377,851)
In regards to claim 7, Briosi illustrates at least a first bracing element (i.e.; the diagonal braces), but is silent to their construction.
Asano teaches at least a first bracing element (3, 4, Fig. 23) comprising: at least a third longitudinal and tubular metal section (i.e.; 3, 4 is a cylindrical pipe), provided with a cross section higher than its width (i.e.; towards the end portion that is flattened at 26) and with at least one pair of substantially flat ending parts (26) and attachable to a vertical metal section (2); and first fastening means (120) of said ending parts to a pair of second vertical faces of a vertical upright (2).
Therefore, although Briosi does not describe the particulars of the bracing elements, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use at least a first bracing element comprising:  at least a third longitudinal and tubular metal section, provided with a cross section higher than its width and with at least one pair of substantially flat ending parts and attachable to said vertical metal section; and first fastening means of said ending parts to said pair of second vertical faces as a suitable alternative as taught by Asano.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 3, 4, 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for additional prior art related to the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Stanton L Krycinski/Primary Examiner, Art Unit 3631